                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

                                              )
 JANET ORR,                                   )
    Plaintiff,                                )
                                              )
      v.                                      )            C.A. No. 19·385-JJM-LDA
                                              )
 THE CLAFLIN COiviP ANY,                      )
    Defendant.                                )
_______________________ )

                                       ORDER

      Janet Orr files this lawsuit against her former employer, The Claflin Company

("Claflin"). Ms. Orr was hired by Claflin in May 2010 as an Acute Care Account

Manager. ECF No. 1 at 2, ,!G. Claflin terminated Ms. Orr's employment in April

2019. Id at ,!10.

      Ms. Orr brings six claims in her complaint: unlawful age discrimination in

violation of the Rhode Island Civil Rights Act of 1990, R.I.G.L. §42-112-1, et seq.

(Count One); violation of the Electronic Communications Privacy Act of 1986, 18

U.S. C. §2510, et seq. (Count Two); violation of the Rhode Island Interception of Wire

and Oral Communications Act, R.I.G.L. §12-5.1-1, et seq. (Count Three); violation of

the Rhode Island Privacy Act, R.I.G.L. §9-1-28.1, et seq. (Count Four); intentional

infliction of emotional distress (Count Five); and negligent infliction of emotional

distress (Count Six). ECF No. 1 at 5-7,   n       35-40.

      Claflin moves to dismiss Count One, Count Five, and Count Six. ECF No.6 at

2. Ms. Orr objects to the dismissal of Count One but does not object to the dismissal
of Count Five or Count Six. ECF No. 8 at 1. Claflin's motion to dismiss Count Five

and Count Six will thus be GRANTED by the Court without analysis.

FACTSI

       In May 2010, Ms. Orr was hired at Claflin as an Acute Care Account Manager.

ECF No. 1 at 2,     ,IG.   lVIs. Orr's performance in this role was deemed satisfactory as

she received performance bonuses, positive customer reviews, and a raise in October

2018. Id. at ,17.

      Around November 2018, Claflin hired two account representatives who were

in their early thirties. Id. at ,19. As an Acute Care Account Manager, Ms. Orr's

position was senior to the account representatives. See id.

       In April 2019, Claflin terminated Ms. Orr's employment. I d. at ,110. Ms. Orr

was fifty· seven years old at the time. Id. at ,15. In the termination meeting, Ms. Orr's

manager and Claflin's human resources manager stated that she was being

terminated because (i) she seemed unhappy and (ii) her services would no longer be

needed clue to the inevitable loss of Care New England as a customer following its

anticipated merger. I d. at    ,111.   It is Ms. Orr's understanding that Claflin did not lose

Care New England as a customer as the merger was never finalized. Id. at ,112. In

the Termination Report that was included in Ms. Orr's personnel file, the reason cited

for her termination was a reduction in force. Id. at       ,115.




      I The facts contained in this section are the facts from Ms. Orr's complaint
material to the analysis of Claflin's motion to dismiss Count One. Facts from Ms.
Orr's complaint not material to this analysis were omitted.

                                                 2
       After Ms. Orr's termination, the account representatives who were hired in

November 2018 were promoted to account manager positions and began to service

Ms. Orr's former accounts. Id     at~ 16.


STANDARD OF REVIEW

       To survive a motion to dismiss under FeeL R. Civ. P. 12(b)(6), a plaintiff must

allege "enough facts to state a claim to relief that is plausible on its face." Bell At!.

C01p. v. Twombly, 550 U.S. 544, 570 (2007). And the court must review the facts as

true and in the light most favorable to the plaintiff, drawing all reasonable inferences.

Gargano v. Liberty Int'l Underw1iters, 572 F.3d 45, 48 (1st Cir. 2009) (citing

Fitzgerald v. Hmn's, 549 F.3d 46, 52 (1st Cir. 2008)).              That said, conclusory

statements of the law are "not entitled the assumption of truth." Ashcroft v. Iqbal,

556 U.S. 662, 679 (2009). Finally, to grant the motion to dismiss, the pleadings must

"showO no set offacts which could entitle plaintiff to relief." Gooley v. Jo!Iobil Oil C01p.,

851 F.2d 513, 514 (1st Cir. 1988) (citing Conley v. Gibson, 355 U.S. 41, 45·48 (1957)).

ANALYSIS

       Because Ms. Orr does not allege any direct evidence of age discrimination, the

parties agree that Count One must be analyzed pursuant to the analysis enunciated

in Jl!IcDonnell Douglas C01p. v. G1·een, 411 U.S. 792, 802·05 (1973) and similarly

applied under Rhode Island law. See e.g:, Casey v. Town of Portsmouth, 861 A.2d

1032, 1036 (R.I. 2004). Using the .IYicDonnell Douglas analysis, the plaintiff must

first establish a pnina facie showing of age discrimination.




                                             3
      To establish a p1ima fade showing of age discrimination, Ms. Orr must show

that (i) she was over the age of forty, (ii) her work was sufficient to meet her

employer's legitimate expectations, (iii) her employer took adverse action against her,

and (iv) the employer sought a replacement with roughly equivalent job

qualifications, thus revealing a continued need for such services. Mesnick v. Gen.

Elec. Co., 950 F.2d 816, 823 (1st Cir. 1991); Casey, 861 A.2d at 1036.

      Claflin concedes that Ms. Orr has alleged facts in her complaint to sufficiently

plead a viable p1ima fade case for the first three elements. ECF No. 6 at 3-4. But

Claflin argues that l'VIs. Orr cannot satisfy the fourth element because Claflin did not

seek a replacement for Ms. Orr. I d. at 2-3. Claflin argues it instead redistributed her

duties to existing employees who continued to perform their prior duties. Id Citing

caselaw from the Court and the First Circuit, Claflin notes that a "redistribution" of

duties to existing employees "does not equate to replacement under the law of age

discrimination". Id at 4 (citing Caruso v. Cent. Falls Det. Fadlity Corp., 2019 U.S.

Dist. LEXIS 112393 at *4 (D.R.I. July 8, 2019).

      In response, Ms. Orr argues that she does not need to demonstrate that she

was replaced because a reason provided by Claflin for her termination was a

reduction in force. ECF No. 8 at 4. Ms. Orr thus asserts that she may instead satisfy

the fourth element of the p1ima fade case by showing that Claflin did not treat age

neutrally or that younger persons were retained in the same position. Id. (citing

Goldman v. First M1t. Bank ofBos., 985 F.2d1113, 1117 (1st Cir. 1993)).




                                           4
      Ms. Orr alternatively argues that she sufficiently pled plausible facts to show

that she was replaced by the two younger account representatives following her

termination. ECF No. 8 at 5.       Her complaint specifies that each of the younger

employees was promoted from "account representative" to "account manager" (which

was Ms. Orr's previous title) following her termination. Id at 6·7. From these facts,

lVIs. Orr argues that tho Court can reasonably infer, at this stage in the proceeding,

that such a promotion "constitutes taking on significantly different duties and not

performing previous tasks". Icl Without discovery, Ms. Orr further notes that she

would be unable to accurately know whether the replacement employees continued

to perform duties held prior to their promotion. I d. at 7.

      The Court agrees that Ms. Orr has alleged facts in her complaint to sufficiently

plead a viable pnina facie case for age discrimination. With respect to the fourth

element, the Court finds that lVIs. Orr's complaint does allege that a reason offered

by Claflin for her termination was clue to a reduction in force. ECF No. 1 at 3, 1[15.

She thus only needs to allege that age was not treated neutrally or that younger

persons were retained in the same position. See Goldman, 985 F.2d at 1117. Ms. Orr

satisfied this element by sufficiently pleading that younger persons were retained in

the same position. See ECF No.1 at 3, 1[15·16.

      The Court also agrees that, at this stage of the proceeding and without knowing

whether the replacement employees are still performing their prior duties, lVIs. Orr

has sufficiently pled that she was replaced by the younger account representatives

who were promoted following her termination.




                                           5
CONCLUSION

           For the reasons stated, the Court DENIES Defendant's Motion to Dismiss

Count One and GRANTS Defendant's Motion to Dismiss Count Five and Count Six.

ECF No. G.


       1
IT r       so



John J. McConn 11, Jr.
United States District Judge
October 3, 2019




                                          G
